DETAILED ACTION
Oath/Declaration
The declaration of Jack E. Lemons PH.D. was received on 25 April 2022. This declaration has been convincing. Therefore, the rejection under Zadeh in view of Verma and Hurson has been withdrawn.
Information Disclosure Statement
A request of a list including the latest prior art used in the last Office action of 2 March 2022 is acknowledge. Therefore, a Notice of Reference Cited including all the prior arts used in the previous Office action is included.
Specification
The amended specification was received on 25 April 2022.  This amended specification is acceptable.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, not all the limitations described in the claim are present in the prior arts of Zadeh, Verma, Hurson, Wen and Hall.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including an external thread form formed along an outer periphery of the body in both lateral and apical wall regions, the external thread form including a constant external diameter defined along at least a portion of the lateral wall region, the external thread form including a first thread profile along at least a portion of the lateral wall region, and a second thread profile along at least a portion of the apical wall region; wherein the first thread profile includes a root, a crest portion, a superior flank portion, and an inferior flank portion, the root defined at a proximal portion of the external thread form, the crest portion defined near a distal portion of the thread form, the superior flank portion positioned on a superior portion of the thread between the crest portion and the root of the thread form, and the inferior flank portion positioned on an inferior portion of the thread between the crest portion and the root of the thread form, and wherein the first thread profile further includes a three-dimensional stabilization thread having an undercut along the inferior flank portion, the superior flank portion or a combination of both the inferior flank portion and the superior flank portion, the undercut defined by at least one surface selected from the group consisting of a curved surface, a linear surface, or combinations thereof, between the root and crest portion of the thread form, whereby a distal portion of the three-dimensional stabilization thread has a greater dimension in a direction parallel to the longitudinal axis than a proximal portion of the three-dimensional stabilization thread; and wherein the second thread profile includes a tapered standard thread in combination with the elements set forth in the claim. 
Regarding claim 7, not all the limitations described in the claim are present in the prior arts of Zadeh, Verma, Hurson, Wen and Hall.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including a body including a lateral wall region proximal the first end and an apical wall region proximal the second end, the apical wall region of the body being tapered from a larger outer diameter to a smaller outer diameter toward the second end, and the lateral wall region having a generally constant outer diameter toward the first end; and a multi-lead external thread form formed along an outer periphery of the body, the multi-lead external thread form including at least two distinct thread profiles, wherein the multi-lead external thread form includes a constant external diameter defined along at least a portion of the lateral wall region of the body, wherein each thread profile includes a root, a crest portion, a superior flank portion, and an inferior flank portion, the root defined at a proximal portion of the external thread form, the crest portion defined near a distal portion of the thread form, the superior flank portion positioned on a superior portion of the thread between the crest portion and the root of the thread form, and the inferior flank portion positioned on an inferior portion of the thread between the crest portion and the root of the thread form, wherein at least one of the at least two distinct thread profiles includes a three- dimensional stabilization thread along at least a portion of the lateral wall region, the three-dimensional stabilization thread having an undercut in the inferior flank portion, the superior flank portion or a combination of both the inferior and superior flank portion, the undercut defined by at least one surface selected from the group consisting of a curved surface, a linear surface, or combinations thereof, between the root and crest portion of the thread form, whereby a distal portion of the three-dimensional stabilization thread has a greater dimension in a direction parallel to the longitudinal axis than a proximal portion of the three-dimensional stabilization thread; and 5Serial No.: 16/157,530Attorney Docket No.: 2B14.1-181wherein at least one of the at least two distinct thread profiles includes a tapered standard thread along at least a portion of the apical wall region in combination with the elements set forth in the claim. 
Regarding claim 14, not all the limitations described in the claim are present in the prior arts of Zadeh, Verma, Hurson, Wen and Hall.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including a body including a lateral wall region proximal the first end and an apical wall region proximal the second end, the apical wall region of the body being tapered from a larger outer diameter to a smaller outer diameter toward the second end, and the lateral wall region having a generally constant outer diameter toward the first end; a transition region positioned between the lateral wall and apical wall regions; and an external thread form formed along an outer periphery of the body including a constant external diameter defined along at least a portion of the lateral wall region of the body, the external thread form including a first thread profile along at least a portion of the lateral wall region, and a second thread profile along at least a portion of the apical wall region; wherein the first thread profile includes a root, a crest portion, a superior flank portion, and an inferior flank portion, the root defined at a proximal portion of the external thread form, the crest portion defined near a distal portion of the thread form, the superior flank portion positioned on the superior portion of the thread between the crest portion and the root of the thread form, and the inferior flank portion positioned on the inferior portion between the crest portion and the root of the thread form, and wherein at least a portion of the first thread profile includes a three-dimensional stabilization thread having an undercut along the inferior flank portion, the superior flank portion or a combination of both the inferior flank portion and the superior flank portion, the undercut defined by at 7Serial No.: 16/157,530 Attorney Docket No.: 2B14.1-181 least one surface selected from the group consisting of a curved surface, a linear surface, or combinations thereof, between the root and crest portion of the thread form, whereby a distal portion of the three-dimensional stabilization thread has a greater dimension in a direction parallel to the longitudinal axis than a proximal portion of the three-dimensional stabilization thread; and wherein the second thread profile includes a tapered standard thread in combination with the elements set forth in the claim.
Regarding claim 21, not all the limitations described in the claim are present in the prior arts of Zadeh, Verma, Hurson, Wen and Hall.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including a body including a lateral wall region near the first end and an apical wall region near the second end, the first end configured for receiving and supporting an abutment and abutment screw, and the apical wall region of the body being tapered from a larger outer diameter to a smaller outer diameter toward the second end, and the lateral wall region having a generally constant outer diameter toward the first end; and an external thread form formed along an outer periphery of the body in both lateral and apical wall regions, the external thread form including a constant external diameter defined along at least a portion of the lateral wall region, the external thread form comprising a first thread profile along at least a portion of the lateral wall region, and a second thread profile along at least a portion of the apical wall region; wherein the first thread profile includes a root, a crest portion, a superior flank portion, and an inferior flank portion, the root defined at a proximal portion of the external thread form, the crest portion defined near a distal portion of the thread form, the superior9Serial No.: 16/157,530 Attorney Docket No.: 2B14.1-181flank portion positioned on a superior portion of the thread between the crest portion and the root of the thread form, and the inferior flank portion positioned on an inferior portion of the thread between the crest portion and the root of the thread form, and wherein the first thread profile further includes a three-dimensional stabilization thread having an undercut along the inferior flank portion, the superior flank portion or a combination of both the inferior flank portion and the superior flank portion, the undercut defined by at least one surface selected from the group consisting of a curved surface, a linear surface, or combinations thereof, between the root and crest portion of the thread form, and wherein the external thread form includes one or more rounded edges defined along the thread profile thereof, whereby a distal portion of the three-dimensional stabilization thread has a greater dimension in a direction parallel to the longitudinal axis than a proximal portion of the three-dimensional stabilization thread; and wherein the second thread profile includes a tapered standard thread in combination with the elements set forth in the claim. 
Regarding claim 26, not all the limitations described in the claim are present in the prior arts of Zadeh, Verma, Hurson, Wen and Hall.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including an implant body including an  apical portion of the body being tapered from a larger outer diameter 10Serial No.: 16/157,530Attorney Docket No.: 2B14.1-181to a smaller outer diameter toward the second end, and the lateral portion has a generally constant outer diameter toward the first end; and an external thread form extending along an outer periphery of the implant body, the external thread form including a first thread profile extending along at least a portion of the lateral portion of the implant body, and a second thread profile extending along at least a portion of the apical portion of the implant body; the first thread profile defining a constant external diameter, and including a three-dimensional stabilization thread, wherein a distal portion of the three-dimensional stabilization thread has a greater dimension in a direction parallel to the longitudinal axis than a proximal portion of the three-dimensional stabilization thread; and the second thread profile defining a progressively tapering external diameter becoming narrower toward the second end of the implant body, and including a tapered standard thread selected from a v-thread profile or a buttress thread profile in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772